       Case 3:15-cv-00675-JBA Document 1239 Filed 07/26/19 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                      Plaintiff,

       v.                                              Civil Action No. 3:15-cv-675 (JBA)

IFTIKAR AHMED,

                      Defendant, and

IFTIKAR AHMED SOLE PROP; et al
                                                       July 26TH, 2019
                      Relief Defendants.

 DEFENDANT’S CONSOLIDATED REPLY IN OPPOSITION TO THE RECEIVER’S
     [DOC. #1237] AND THE SEC’S [DOC. #1238] OBJECTIONS TO RELIEF
 DEFENDANTS’ MOTION TO RENT THE TWO NYC APARTMENTS [DOC. #1220]


       The pro se Defendant files this consolidated Reply in opposition to the Receiver’s [Doc.

#1237] and the SEC’s [Doc. #1238] Objections to the Relief Defendants’ Motion to Immediately

Rent the Two NYC Apartments [Doc. #1220]. The Defendant reserves all rights to all issues.

       The Court should overlook the Receiver’s and the SEC’s Objections and grant the Relief

Defendants’ Motion to immediately rent the NYC apartments, as the Receiver’s Objection makes

no economic sense, is directly contradictory to the Defendant’s and Relief Defendants’ wishes,

makes confused and contradictory statements, and uses an affidavit of a real estate agent who

does not have the necessary qualifications, experience, or credentials to maximize any realizable

value for these apartments should the Court order a monetization of the apartments – a point that

the Defendant has made repeatedly to the Receiver.




                                                1
        Case 3:15-cv-00675-JBA Document 1239 Filed 07/26/19 Page 2 of 12



        The SEC’s Objection misleads this Court as to statements that the Defendant has made

and presents no real or substantive reason as to why the apartments should not be rented pending

a decision by this Court or the appellate Courts.

                            REPLY TO RECEIVER’S OBJECTIONS

        First, the Receiver’s Objection makes no economic sense, as keeping the apartments

empty without renting them deprives the Estate of significant rental income and directly

diminishes the value of the Estate, in direct contravention of this Court’s clear and direct

instructions [Doc. #1070]. Indeed, by keeping the apartments vacant, the Receiver presumes that

the Court will order an immediate liquidation of such assets. Just for that presumption, the

Receiver is keeping the apartments vacant at a significant cost of the Estate. This is completely

contrary to the Court’s Order that the Receiver is to “maximize the value of frozen assets” [Doc.

#1070 at 4] because if the apartments are not rented, the costs to maintain the apartments are

currently borne by the Estate. Because it is indisputable that the value of the Estate is far greater

than the judgment amount,2 that means that any cost to maintain these apartments by not renting

them is coming from the Defendant’s assets and further penalizes the Defendant because any

cost of carrying these apartments without renting them comes from his assets over the judgment

amount.3

        The Court cannot allow the Receiver to manage the Defendant’s assets over and above

the judgment amount or use those assets to maintain the Receiver assets up to the judgment

amount. As the Defendant has already stated in a prior Motion – “while the Receiver may be

2
  The Defendant has addressed this point multiple times in his submissions and the Receiver’s own
Report [Doc. #1130] confirms this.
3
  The Defendant assumes that there will be an accounting at the end of this action whereby any amount
paid from him/his assets to maintain these apartments will be paid back to him.
5
  These assets are to be the specific subject (amongst others) of an appeal. As the counsel for the Trustee
for the Trust has stated “[T]he availability of these assets to satisfy the SEC’s Judgment has been
questioned by the Second Circuit Court of Appeals in a previous appeal and will be an issue on appeal to
                                                     2
       Case 3:15-cv-00675-JBA Document 1239 Filed 07/26/19 Page 3 of 12



immune to personal liability on assets up to the amount of judgment, the Receiver will be

personally liable for any assets that are over and above the judgment amount…” [Doc. #1183 at

23].

       The Court further ordered that the Receiver was to maximize the “realizable” value of

such assets, while at the same time “minimizing the expense charged thereto [the Receivership

Estate]” [Doc. #1070 at 7]. The Court very clearly states that the Receiver has the “dual objects

of maximizing the value of the assets of the Receivership Estate and minimizing the expenses

charged thereto…” (emphasis added) Idem. The Receiver has to balance both of these

instructions of the Court. Instead, the Receiver has only focused on one side of the instruction

and that too, based solely on the advice of a real estate broker who does not have the necessary

credentials, experience or qualifications to represent apartments of this nature and value.

       The Defendant has already maintained that these assets are typical investment properties

and having a tenant already renting the property adds to the value of the apartment, provides for

income to the Estate, and thereby covers the cost of the assets. “[R]enting both apartments would

bring in around $45,000 in combined monthly rental income, even if the Court were to order

monetization of these assets” [Doc. #1209-1 at 4]. In particular, the Defendant has also stated

that “[R]enting the apartments does not preclude a sale of these assets; nor does it hinder them.

While any sale would honor any rental lease in place, apartments of this caliber are usually

investment properties (similar to why Ms. Ahmed purchased them [Doc. 905 at 19 (Ex. 1, at

113:24 – 114:10; Ex. 2 at 96:4-25; 98:22-99:22; Ex. 2 at 106:29 – 107:10)]) and it is the

Defendant’s understanding that having a tenant in an investment property is more valuable to a

prospective buyer than one that is empty. An added benefit is that renting the unit adds to the

amount of assets frozen and covers the costs of the apartments while they are on the market for

sale, should the Court order as such, pre-appeal” [Doc. #1209-1 at 4, n.7].
                                                 3
        Case 3:15-cv-00675-JBA Document 1239 Filed 07/26/19 Page 4 of 12



        It makes no economic sense to keep the apartments vacant, pending a decision by this

Court. Even if the Court were to order monetization, there is no guarantee that a vacant

apartment will “sell for more money in a shorter period of time” [Doc. #1237 at 3] and the

apartments should be rented pending any decision by this Court or the appellate Courts on this

case.

        Second, the Receiver has completely ignored the wishes of the Defendant and the Relief

Defendants. The Court instructed the Receiver to “tak[e] into consideration the wishes of

Defendant and Relief Defendants” [Doc. #1070 at 7]. The Receiver has blatantly ignored the

wishes of the Defendant and Relief Defendants – that of keeping the apartments rented – in

making his unilateral decision to keep the apartments vacated. The Receiver also does not ask

the Court for guidance in this matter, nor did the Receiver inform the Court that a lease of the

tenant in Apartment 12F was expiring on July 15, 2019. Indeed, the Receiver did not even

consider a yearly lease or even a shorter period lease, which would have been fine with the

Defendant and the Relief Defendants, as long as the apartments were generating rental income

during the course of this case, including appeals.

        Third, the Receiver makes flagrantly contradictory statements. On one hand, he claims

that “[B]y liquidating both of the Apartments, and assuming the value of the other Receivership

Assets remains the same or increases, the Receiver believes he will be able to fully secure the

Required Amount without liquidating the UTMA Accounts and liquidating only a portion of the

Trust Account.” [Doc. #1237 at 2]. This statement is premature and contradictory for several

reasons. There is no reason for the Receiver to use any of the UTMA or Trust Accounts to

secure the SEC’s judgment. The Court has not yet decided on a Required Amount (which could

very well be significantly lower than the unsupported and aggressive amount proposed by the



                                                 4
        Case 3:15-cv-00675-JBA Document 1239 Filed 07/26/19 Page 5 of 12



Receiver) and the value of the other Receivership Assets has increased since then (thus negating

any reason to use the Family Trust or UTMAs to secure the judgment).

        Not only that, the Receiver has contradicted himself yet again. In one motion, he has

asked the Court to allow him to “liquidate all securities held in the Trust and UTMA Accounts”5

[Doc. #1203 at 8], which the Defendant and Relief Defendants have strongly opposed [Doc.

#1209-1 at 9; Doc. #1212]; yet here, the Receiver says he does not need any of the UTMA

Accounts and “only a portion of the Trust Account” [Doc. #1237 at 2]. The Receiver makes

contradictory statements only in an all too obvious attempt to support his theory when it suits

him at that point. The Defendant has already pointed out the multiple times the Receiver has

repeatedly done this since his appointment and the Court should be wary of relying on the

Receiver’s statements that are self contradictory and made only to suit his convenience.

        In this Motion, the Relief Defendants simply ask for the apartments to be rented, pending

a decision by this Court and by the Court of appeals. Defendant agrees with this. By renting the

apartments, even for short time periods, the value of the Estate and the assets are maximized and

the expenses are minimized.

        Fourth, the Receiver makes an erroneous statement that “the sale process is more difficult

(and thus more likely to result in larger expenses to the Receivership Estate) if a tenant is in

place because tenants generally have no interest in assisting with the sale process and making the

property attractive to prospective buyers.” [Doc. #1237 at 3]. The Defendant does not understand

how there are larger expenses to the Receivership Estate with a tenant in place – if anything, the

expenses are minimized as the rent covers the cost of the apartment(s) while it is listed for sale,


5
  These assets are to be the specific subject (amongst others) of an appeal. As the counsel for the Trustee
for the Trust has stated “[T]he availability of these assets to satisfy the SEC’s Judgment has been
questioned by the Second Circuit Court of Appeals in a previous appeal and will be an issue on appeal to
the Court of Appeals going forward.” [Doc. #1180 at 2].
                                                     5
        Case 3:15-cv-00675-JBA Document 1239 Filed 07/26/19 Page 6 of 12



should the Court order as such. Also, real estate brokers are paid a commission based upon the

selling price of the apartment, not based on how long the apartment stays listed for. If anything,

having a tenant in the unit minimizes the costs of the apartments and makes it more attractive to

a potential buyer6 as it is currently occupied – either because it was desirable enough to be rented

by someone or because it is generating investment income. In addition, tenants who rent

apartments of this caliber are sophisticated tenants7 and understand that they must work with the

unit owner if an apartment is to be listed for sale.

        Fifth, the Defendant has repeatedly expressed his strongest opposition to the potential

retention of Compass as a firm, and to Ms. Stacy Froelich in particular, of Compass, as a

potential real estate seller’s broker for these apartments, whether the Court should decide to lease

or monetize the apartments, pending appeal. The Receiver continues to blatantly ignore the

Defendant’s wishes on this point, contrary to the Court’s clear order that he consider the

Defendant’s and Relief Defendants’ wishes in the management of the assets [Doc. #1070 at 7].

While the Receiver has relied on Ms. Froelich “expert” opinion [Doc. #1237 at 3], she is

definitely not an expert on apartments of this stature and value and her opinions should not be

considered as to these particular apartments.8

        It is indisputable that the Defendant and the Relief Defendants have the most incentive of

any party to maximize the value of any asset of the Estate. The fact that the Estate is

significantly greater than the value of the judgment only supports that fact. The use of any

6
  Potential buyers for units of this caliber are likely to be searching for an investment property. Even if a
potential buyer were looking to purchase a unit for her own use, she would likely rent it first to see if she
likes it before purchasing it for her own residence.
7
  These apartments have each rented for anywhere from approximately $22,000 to $34,000 per month.
These apartments are significantly higher in value than the ones that Ms. Froelich has experience with and
the nature of the tenants between the values of the apartments represented/sold by Ms. Froelich and those
owned by Ms. Ahmed are different.
8
  In her affidavit, Ms. Froelich does not give any reasons for her opinions, simply stating them to be based
on her “training, experience and research.” [Doc. #1237-1 at 3]. What is obvious is that Ms. Froelich
clearly lacks any qualification, experience, or training to be even considered for apartments of this nature.
                                                     6
         Case 3:15-cv-00675-JBA Document 1239 Filed 07/26/19 Page 7 of 12



outside party to lease or monetize the apartments, without the considered agreement of the

Defendant and Relief Defendants, unfairly penalizes them and minimizes the value of an asset

that could be realized. In particular, the Defendant has strongly opposed the potential retention of

Compass and Ms. Stacy Froelich for a number of reasons.

             1. As per Ms. Froelich’s own website,9 she has never sold an apartment with

             a value greater than $3.9MM and the highest value apartment she is currently

             representing is only $2.65MM, significantly lower than the values of the two

             NYC apartments owned by the Relief Defendants, and most of her current

             listings are below $1MM. Recommending Ms. Froelich to represent the two

             NYC apartments is like asking a used car salesman selling Kia Rios to go and

             sell Ferrari collectibles. An $8.5-10.0 MM value apartment, such as the ones

             owned by the Relief Defendants in this litigation, are of a different stature

             than any apartment that Ms. Froelich has ever sold before – there is a

             significant difference in selling sub $1MM apartments and an $8.5-10.0 MM

             apartment. Ms. Froelich’s website is attached as EXHIBIT 1.

             2. The Defendant agrees with Relief Defendants and prefers that Sotheby’s

             be the broker for any lease or monetization of the apartments [Doc. #1182 at

             20-21]. Sotheby’s is familiar with these units and they have significant

             relevant experience in transactions involving high-value investment real

             estate properties. However, if the SEC or the Receiver for any reason would

             prefer another broker, the Defendant would be fine with a firm of the same or



9                                                                               th
    See https://www.compass.com/agents/nyc/stacey-froelich/ - accessed on 26 July 2019 and
attached as EXHIBIT 1.

                                                  7
        Case 3:15-cv-00675-JBA Document 1239 Filed 07/26/19 Page 8 of 12



            higher caliber than Sotheby’s.10 The Defendant has repeatedly made clear to

            the Receiver that Compass is not of that caliber or market standing necessary

            to sell or rent apartments like the ones in question here. Compass is a start-

            up technology company providing tools to agents in the real estate market11

            and primarily focuses on domestic clients,12 which means that a significant

            portion of the potential target buyers – international in nature – would not be

            considered, either for renting or purchasing these apartments.

                       Not only that, Compass has been accused of stealing intellectual

            property and pilfering trade secrets and poaching agents and is involved

            in litigation with other real estate companies [see EXHIBITS 2 and 3].13 For

            the Defendant, as he has made clear to the Receiver multiple times, the

            appointment of a real estate broker is a business decision and one should be

            made where the value of the property is maximized and not for any other

            reason. As a firm involved in such purported illegal activity, there is

            significant business risk to be associated with a firm such as Compass under

            current litigation exposure and a sensible business decision would be to stay

            as far away as possible from conducting business with Compass.



10
   Subject to the agreement of the Defendant and the Relief Defendants.
11
   https://geekestateblog.com/the-problem-with-compass-were-about-the-agent/ - this article makes it
clear that Compass is all about the agent and not the customer. Compass is a pre-IPO technology
startup that is attempting to disrupt the real estate market. The use of such a startup company is not
appropriate in this instance and the Defendant opposes the suggestion or appointment of this company to
either rent or monetize the apartments.
12
   Compass only has domestic offices and no international offices or presence. This is a severe
weakness when trying to rent or monetize $8.5-10.0 MM value apartments.
https://www.compass.com/about/offices. Even Ms. Froelich, in her own affidavit, admits that Compass is
a “national” and thus is not an international firm. [Doc. #1237-1 at 3].
13
   GeekWire article at https://bit.ly/2Y4Vbwd and WSJ article at https://on.wsj.com/2ZhmPmg . See
EXHIBITS 2 and 3.
                                                   8
       Case 3:15-cv-00675-JBA Document 1239 Filed 07/26/19 Page 9 of 12



            3.         The Receiver’s adamant insistence on using Compass and Ms.

            Froelich reeks of underhand and private deals between the Receiver and

            FTI/Compass. One wonders whether there is any financial or quid pro quo

            arrangement between the Receiver, FTI and Compass? The fact that the

            Receiver has been having conversations with FTI Consulting itself raises red

            flags when it is FTI who recommends the use of Ms. Froelich.

       Should the Receiver continue to insist on the retention of Compass and Ms. Froelich, and

this Court allow for such, it would be a flagrant exhibition of serious and unacceptable nepotism.

Even considering a firm like Compass is akin to asking one’s kindergarten teacher to be one’s

PhD dissertation expert, no matter how nice the kindergarten teacher is, he is just not qualified to

be a PhD guide. Period. The same with Compass and the two NYC apartments.

                               REPLY TO SEC’S OBJECTIONS

       First, the Defendant had earlier requested that the apartments be rented to pay for certain

expenses associated with the Relief Defendants. However, the Defendant is right now only

asking the Court for the NYC apartments to be rented immediately to cover their carrying costs

pending a decision by the Court and the appellate Courts. By ordering an immediate rental of

these apartments, the Court ensures that the Estate is maximized pending judicial decisions and

that the Defendant is not further penalized by having to pay for the apartment expenses out of his

(or Relief Defendants’) assets over and beyond the judgment amount.

       Second, contrary to the SEC’s (mis)assertion, the Court has not rejected any request of

renting the apartments – the Court has simply declined to address that request in its Order

Appointing Receiver. The Court should be aware that both of the apartments are now vacant

when they could be generating income for the Estate as well as covering their costs simply by

renting the apartments. Indeed, the Relief Defendants request to immediately rent the apartments
                                                 9
       Case 3:15-cv-00675-JBA Document 1239 Filed 07/26/19 Page 10 of 12



is in line with the Court’s Order that the value of the Estate be “maximized” while the expenses

to the Estate are “minimized.” Not only that, the SEC fails to even address that the Receiver is

to proceed while “taking into considering the wishes of Defendant and Relief Defendants” [Doc.

#1070 at 7] as well as with “due regard for the interests of the Defendant and the Relief

Defendants.” [Doc. #1070 at 14].

          Third, the SEC’s comical and racist assertions that India is some remote country in outer

space where no current news about the United States reaches it, is simply hilarious and

astounding. The Defendant is fully informed on the current New York real estate market and

believes that an immediate rental of these units, for whatever timeframe the Court believes is

appropriate, is warranted and makes economic sense while decisions are pending before this

Court, the appellate Courts, and even the US Supreme Court [see Doc. ##1187; 1223; and 1224].

Even if the Court were to order monetization of the apartments, the Receiver himself admits that

the apartments “will likely take more time to liquidate” [Doc. #1130 at 13-14] and having the

apartments rented while any such process is in place is consistent with this Court’s orders.

          As it is, the two NYC apartments belong to the Relief Defendants. These have always

managed by Ms. Ahmed and she alone knew all prior tenants. Not once has the Defendant ever

spoken with or been in touch with any of the tenants of the two apartments. The Defendant

agrees with the Relief Defendants that the apartments should be rented immediately, not only to

enhance their value to potential purchasers (should the Court order as such), but also to cover

their costs and add income to the Estate while decisions are pending by the various Courts.

          WHEREFORE, for the reasons stated in this Reply, the Defendant respectfully requests

that the Court allow for the immediate rental of the two NYC apartments, by Sotheby’s (or a firm

of equal or higher caliber and standing), pending any decision of this Court and the appellate

Courts.
                                                  10
         Case 3:15-cv-00675-JBA Document 1239 Filed 07/26/19 Page 11 of 12



                                      Respectfully submitted,



Dated:         July 26TH, 2019        /s/ Iftikar Ahmed
                                      ____________________________
                                      Iftikar A. Ahmed
                                      C/O Mr. Anil Sharma, ESQ.
                                      Government Place East
                                      Kolkata 700 069, India
                                      Tel: +91-983-008-9945
                                      email: iftyahmed@icloud.com
                                      Pro Se




                                        11
      Case 3:15-cv-00675-JBA Document 1239 Filed 07/26/19 Page 12 of 12



                               CERTIFICATE OF SERVICE



       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




MR. NICHOLAS P. HEINKE, ESQ.                    MR. MARK L. WILLIAMS, ESQ.
U.S. Securities and Exchange Commission         U.S. Securities and Exchange Commission
Byron G. Rogers Federal Building                Byron G. Rogers Federal Building
1961 Stout Street, Ste. 1700                    1961 Stout Street, Ste. 1700
Denver, CO 80294                                Denver, CO 80294
(303) 844-1071                                  (303) 844-1027
e-mail: heinken@sec.gov                         e-mail: williamsml@sec.gov



MR. PAUL E. KNAG, ESQ.                          MS. KRISTEN LUISE ZAEHRINGER, ESQ.
Murtha Cullina, LLP                             Murtha Cullina, LLP
177 Broad Street, 4th Floor                     177 Broad Street, 4th Floor
Stamford, CT 06901                              Stamford, CT 06901
(203) 653-5400                                  (203) 653-5406
Fax: (203) 653-5444                             Fax: (860) 240-5758
e-mail: pknag@murthalaw.com                     e-mail: kzaehringer@murthalaw.com




                                              12
